Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 have been examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (20200218494) in view of Zucchetta (20160044358). 
As per claim 1,
Liu discloses a method for placing personalized content on one or more specified non-personal displays at a public or semi-public location (par 38) using a personal digital device (par 38) associated with a first user via a networked placement platform system comprising:

(A)    receiving, at the networked placement platform system from the personal digital device associated with the first user, a request to place personalized content on one or more nonpersonal displays (par 37), the request comprising:
(iii)    a selection of at least one of a time or duration to display the selected digital media item (par 37). Liu discloses programming may be time-based in such a way that the display is effected during a certain time period of time; and
(iv)    a selection of the one or more non-personal displays for display of the selected digital media item (par 38). Liu also discloses public display devices coupled to a network which is equivalent to applicant’s non-personal display;

(B)    generating, at the networked placement platform system, a rendering of the personalized content based on the template and the one or more personalized elements (par 38) Liu discloses a user device communicating through a network to a public display device to render content;

(C)    analyzing, at the networked placement platform system, the rendered personalized content to determine whether to approve or reject the rendered personalized content (par 18, 69) Liu discloses the content to be presented using a public display device is permitted to present content using a public display device;

(D)    upon the condition that the rendered personalized content is rejected, sending, by the networked platform placement system, a message to the personal digital device 

(E)    upon the condition that the rendered personalized content is approved, generating, at the networked placement platform system, instructions for taking over the selected one or more non-personal displays for display of the approved personalized content in real-time or in accordance with a predetermined time schedule (par 37) Liu discloses conveying information to the public such as a billboard, a store window, a bus or subway sign, a display space for presenting a map of a local area during a certain period of time.

(F)    sending, by the networked placement platform system, the instructions to the selected one or more non-personal displays for display of the approved personalized content in real-time or in accordance with the predetermined time schedule (par 37).

Liu does not explicitly disclose:
(i)    a template associated with a selected digital media item; and
(ii)    one or more personalized elements of the template.
However, Zucchetta discloses:
(i)    a template associated with a selected digital media item (par 71, 72) Zucchetta discloses content created solely by an individual, created using a template and customized that is displayed at a venue with a screen where the display is seen on a screen; and

Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zucchetta’s a template associated with a selected digital media item; and one or more personalized elements of the template to Liu’s method for placing personalized content on one or more specified non-personal displays at a public or semi-public location using a personal digital device associated with a first user via a networked placement platform system. One would be motivated to do this in order to provide users with the ability to create and display customized content employing a template to build the message (par 80).
As per claim 3,
Liu discloses the one or more personalized elements comprise visual elements (par 63).
As per claim 4,
Liu discloses the visual elements comprise one or more of the following: text, digital stickers, emojis, images, and GIFs (par 63).
As per claim 5,
Liu discloses visual characteristics of the visual elements are customizable (par 194). Liu discloses system in which a user may format content that include text, images, video, etc.
As per claim 6,
Liu discloses the visual characteristics comprise at least one of font type, font size, size of other visual elements, and color scheme (par 98).

As per claim 7,
Liu discloses the step (C) of analyzing, at the networked placement platform system, the rendered personalized content to determine whether to approve or reject the rendered personalized content comprises:
(i)    accessing, by the networked placement platform system, a database of acceptable criteria associated with at least one of content and format (par 43); and
(ii)    comparing, by the networked placement platform system, the rendered personalized content to the acceptable criteria (par 98).
As per claim 8,
Liu discloses:
(G)    generating, by the networked placement platform system, location data associated with the one or more non-personal displays (par 8); and
(H)    providing, by the networked placement platform system, to mobile application software at the personal digital device, the location data for selection of the one or more non-personal displays for display of the selected digital media item (par 8).
As per claim 9,
Liu discloses the step (G) of generating, by the networked placement platform system, location data associated with the one or more non-personal displays comprises:
(i)    receiving, at the networked placement platform system, user location data associated with the personal digital device and accessed by the mobile application software (par 32); and


As per claim 10,
Liu discloses the user location data comprises at least one of latitude and longitude, Geohash, and positional coordinates associated with the personal digital device (par 76).
As per claim 11,
Liu discloses the user location data is accessed from a data provider (par 164).
As per claim 12,
Liu discloses the user location data comprises at least one of real-time network usage data, sensor collected data, application-derived user location data, and purchased third-party location data (par 59).
As per claim 13,
Liu discloses the step (B) of generating, at the networked placement platform system, a rendering of the personalized content based on the template and the one or more personalized elements comprises generating the rendering based on a markup language document (par 193). Liu discloses HTML a markup language.
As per claim 14,
Liu discloses the markup language is HTML, ERB, Jinja2, XSLT, Markdown, Textile or HAML (par 193).


As per claim 15,
Liu discloses comprising the step of generating for display, at the personal digital device, a graphical user interface, wherein the graphical user interface is configured to:
 (iii)    receive as input a selection of an amount of at least one of a time or duration to display the selected digital media item (par 32); and
(iv)    receive as input a selection of the one or more non-personal displays for display of the selected digital media item (par 38).
Zucchetta further discloses:
(i)    display a plurality of available templates from which the template may be selected (par 71, 72) Zucchetta discloses content created solely by an individual, created using a template and customized that is displayed at a venue with a screen where the display is seen on a screen;
(ii)    receive as input to the selected template one or more personalized elements of the template (par 71, 72).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Zucchetta’s display a plurality of available templates from which the template may be selected and receive as input to the selected template one or more personalized elements of the template to Liu’s method for placing personalized content on one or more specified non-personal displays at a public or semi-public location using a personal digital device associated with a first user via a networked placement platform system. One would be motivated to do this in order to provide users with the ability to create and display customized content employing a template to build the message (par 80).
As per claim 16,
Liu discloses the predetermined time schedule comprises an amount of time to delay display of the approved personalized content after receipt of the display instructions (par 37).
As per claim 17,
Liu further discloses the predetermined time schedule comprises an amount of time during which the approved personalized content is to be displayed (par 37).
As per claim 18,
Liu discloses the step of sending, by the networked placement platform system, to the personal digital device, confirmation that the personalized content has been displayed on the selected one or more non-personal displays (par 18, 38, 69).
As per claim 19,
Liu discloses the request comprises a selection of a time to display the selected digital media item (par 38).
As per claim 20,
Liu discloses the request comprises a selection of a duration to display the selected digital media item (par 38).
As per claim 21,
Liu discloses the request comprises a selection of a time and duration to display the selected digital media item (par 38).



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (20200218494) in view of Zucchetta (20160044358) further in view of Wu (20160098486).
As per claim 2,
The Liu and Zucchetta combination discloses the claimed invention as in claim 1. The combination does not explicitly disclose the request of step (A) further comprises confirmation of payment by the first user for placement of the personalized content.
However, Wu discloses:
the request of step (A) further comprises confirmation of payment by the first user for placement of the personalized content (par 15, 56). Wu discloses a system that verifies payment of a fee prior to authorizing service. Examiner notes that this is old an well known in the art that service is only authorized after verification of payment.
 	Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Wu’s the request of step (A) further comprises confirmation of payment by the first user for placement of the personalized content to Liu’s method for placing personalized content on one or more specified non-personal displays at a public or semi-public location using a personal digital device associated with a first user via a networked placement platform system. One would be motivated to do this in order to provide users with a peer to peer device community employed to solve the limitation on the utilization of resources and performance (par 08).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621